Citation Nr: 0520572	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  96-43 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for polyneuropathy, 
organomegaly, endocrinopathy, monoclonal gammopathy, and skin 
changes (POEMS syndrome) with multiple myeloma, claimed as 
due to either in-service ionizing radiation exposure or in-
service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1949 and from November 1950 to April 1952.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.  

In June 1998, October 2001, and October 2003, the Board 
remanded this matter for additional development and due 
process concerns.  This matter is again before the Board for 
further appellate review.  

In November 1999, the veteran submitted a letter that he 
explained was a formal claim for "special aid and 
attendance."  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.
   

FINDING OF FACT

The veteran's POEMS syndrome with multiple myeloma did not 
have its onset during active service and did not result from 
disease or injury in service, to include from ionizing 
radiation exposure or asbestos exposure, and the veteran did 
not suffer from endocrinosis or a malignant tumor within one 
year from date of separation.


CONCLUSION OF LAW

The criteria for service connection for POEMS syndrome with 
multiple myeloma, claimed as due to either in-service 
ionizing radiation exposure or in-service asbestos exposure, 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of development letters from the RO to 
the veteran dated in August 2001 and December 2001.  He was 
told of what was required to substantiate his service 
connection claim and of his and VA's respective duties, and 
was asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

The requisite notice letter was provided to the veteran after 
the initial adjudication of the claim by the RO.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the veteran did not provide 
any additional information or evidence pertinent to the claim 
in response to the content-complying notices that was not 
considered by the RO.  Additionally, the claim has been on 
appeal for nearly ten years, and in that time VA has provided 
the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  
The record contains the veteran's available service medical 
records, post-service medical records, Social Security 
Administration records, a negative reply from Sharp, Rees-
Stealy medical offices for records dated from 1955 to 1959, 
and a VA medical opinion report dated in February 2005 with 
addendum dated in March 2005.

No further development of the claim is required under 
38 C.F.R. § 3.311.  See generally, M21-1, Part III, Chapter 
5.12.  As evidenced by the Board remands of record and 
resulting RO actions, the case has been fully developed, 
culminating in the receipt of an advisory opinion from the 
Under Secretary of Benefits (USB) after review by the Under 
Secretary of Health (USH).

The National Research Council (NRC) published a report on May 
8, 2003, that found the methods used by the Defense Threat 
Reduction Agency (DRTA) (formerly the Defense Special Weapons 
Agency or DSWA) to calculate reconstructed dose estimates 
required under 38 C.F.R. §3.311 are generally valid but that 
the methodology used to calculate upper-bound doses for both 
external and inhaled exposures often underestimated exposure 
and was highly uncertain.  Reconstructed dose estimates 
provided by DTRA that do not clearly indicate they were 
calculated using the revised methodology as a result of the 
NRC report should be returned to DTRA for a new estimate.  
VBA Fast Letter 03-31.  

Recalculating the dose estimate in this case is unnecessary.  
The USS BRUSH, upon which the veteran was stationed, was 
anchored in the Kwajalein Atoll within six months following 
the operational period for Operation CROSSROADS.  The 
evidence, however, does not show that the veteran meets the 
criteria of "radiation-exposed veteran" in light of his 
ship's activities at the Atoll, which do not constitute 
onsite participation in atmospheric nuclear testing.  The 
pertinent portion of the regulation defines onsite 
participation as "presence at the test site or other test 
staging area to perform official military duties in 
connection with completion of projects related to the nuclear 
test including decontamination of equipment used during the 
nuclear test."  38 C.F.R. § 3.309(d)(3)(iv)(B).  The veteran 
does not assert that he was involved in official military 
duties in connection with Operation CROSSROADS.  He contends 
that he was exposed to ionizing radiation insofar as the USS 
BRUSH was anchored in close proximity to target ships of the 
nuclear testing.  He also asserts that he swam, ate fish, and 
used water from the Kwajalein Lagoon, and that fellow service 
members boarded contaminated ships and returned to the USS 
BRUSH with contaminated souvenirs.  

In December 2004, the DTRA indicated they were continuing to 
research and analyze the veteran's case, but as this is a 
case in which the veteran's claimed radiation exposure does 
not involve atmospheric nuclear testing or the occupation of 
Hiroshima or Nagasaki, as discussed above, it is beyond the 
scope of the Nuclear Test Personnel Review Program and thus 
beyond the purview of the DTRA.  See 38 C.F.R. § 3.311(a)(2).  
For this reason, further involvement of the DTRA, to include 
for the purpose of recalculating the dose estimate, is 
unnecessary.     

In radiation claims that do not involve participation in 
atmospheric nuclear testing or the occupation of Hiroshima 
and Nagasaki, such as this one, a request will be made for 
any available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the USH, who 
will be responsible for preparation of a dose estimate, to 
the extent feasible, based on available methodologies.  
38 C.F.R. § 3.311(a)(2)(iii).  With the assistance of the 
DTRA, this was accomplished.

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988). The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997).  Also, an 
opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.  In this 
case, further development of the claim as it pertains to 
asbestos is unnecessary.  A VA physician reviewed the claims 
file with the assumption the veteran was indeed exposed to 
asbestos during service, but the VA physician nevertheless 
concluded the claimed disability was not related to service.

The duty to notify and assist has clearly been met in this 
case, and remand for additional development would only would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The claim has been 
on appeal since 1996, during which the Board has remanded the 
matter three times for development and due process concerns.  
The record demonstrates the veteran desires a resolution to 
this case as soon as possible.  In response to the August 
2001 development letter, the veteran stated he had nothing 
further to submit.  As recently as January 2005, he stated 
his desire for a decision as quickly as possible.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  To prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran's primary contention is that his claimed 
disability is the result of ionizing radiation exposure 
during service.  Service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that a 
disease diagnosed after discharge from service was otherwise 
incurred during active service, including as a result of 
exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

With respect to the first method, section 3.309(d)(1) 
provides that the diseases listed in paragraph (d)(2) of this 
section shall be service-connected if they become manifest in 
a radiation-exposed veteran as defined in paragraph (d)(3).  
The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2).  According to the introductory material 
set forth in the Federal Register, the list of diseases which 
may be presumed to have been caused by radiation exposure was 
carefully created based upon scientific data obtained from 
the Veterans Advisory Committee on Environmental Hazards, the 
President's Advisory Committee on Human Radiation 
Experiments.  58 Fed. Reg. 16358 (March 26, 1993); 67 Fed. 
Reg. 3612 (January 25, 2002).  The list of these diseases 
does not include POEMS syndrome, but does include multiple 
myeloma.   

For purposes of section 3.309(d), a radiation-exposed veteran 
is defined as a veteran who while serving on active duty 
participated in a radiation-risk activity.  A radiation-risk 
activity is defined very specifically as presence or 
participation in an event involving the detonation of a 
nuclear device.  In pertinent part, a radiation-risk activity 
during the time when the veteran served on active duty is 
defined as 1) onsite participation in a test involving the 
atmospheric detonation of a nuclear device, 2) the occupation 
of Hiroshima or Nagasaki, Japan, during the period beginning 
on August 6, 1945 and ending on July 1, 1946, or 3) 
internment as a prisoner of war in Japan during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, during the period beginning 
on August 6, 1945 and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

As discussed above, the veteran neither contends nor does the 
evidence reflect participation in the above radiation-risk 
activities.  The USS BRUSH, upon which the veteran was 
stationed, was anchored in the Kwajalein Atoll within six 
months following the operational period for Operation 
CROSSROADS.  However, the veteran does not meet the criteria 
of "radiation-exposed veteran" in light of his ship's 
activities at the Atoll, which do not constitute onsite 
participation in atmospheric nuclear testing.  The pertinent 
portion of the regulation defines onsite participation as 
"presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test."  
38 C.F.R. § 3.309(d)(3)(iv)(B).  The veteran does not assert 
that he was involved in official military duties in 
connection with Operation CROSSROADS.  Rather, he contends 
that he was exposed to ionizing radiation insofar as the USS 
BRUSH was anchored in close proximity to target ships of the 
nuclear testing.  He also asserts that he swam, ate fish, and 
used water from the Kwajalein Lagoon, and that fellow service 
members boarded contaminated ships and returned to the USS 
BRUSH with contaminated souvenirs.  Accordingly, presumptive 
service connection under 38 C.F.R. § 3.309(d) is not 
warranted as the veteran does not meet the criteria of 
"radiation-exposed veteran."

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  As previously 
discussed, VA's duty to assist in this regard has been 
satisfied.

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  Multiple myeloma developing more than five 
years after the radiation exposure is considered a radiogenic 
disease under this provision.

In 38 C.F.R. § 3.311(b), adjudicators are instructed to 
perform an initial review of such claims.  When it is 
determined that 1) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; 2) the veteran subsequently 
develops a radiogenic disease; 3) which first became manifest 
five years or more after exposure; the claim must be referred 
to the VA Under Secretary for Benefits for further 
consideration prior to adjudication.  If any of these three 
requirements are not met, it shall not be determined that a 
disease has resulted from exposure to ionizing radiation 
under such circumstances.  38 C.F.R. § 3.311(b).

Although the veteran was exposed to ionizing radiation from 
his claimed activity and developed the radiogenic disease of 
multiple myeloma more than five years after his service, the 
competent and probative evidence does not establish that his 
claimed disability is the result of ionizing radiation 
exposure.

Based on numerous lay statements provided by the veteran and 
his comrades, in connection with service department records, 
the DTRA provided a dose assessment of the veteran's exposure 
to ionizing radiation, to include a revised dose assessment 
following receipt of additional information about the extent 
of the veteran's exposure.  After reviewing the claims folder 
and the DTRA's revised dose assessment, the USH opined in May 
2002 that it is unlikely that the veteran's claimed 
disability can be attributed to exposure to ionizing 
radiation in service, prompting the USB in May 2002 to 
conclude in its advisory opinion that there is no reasonable 
possibility the veteran's claimed disability resulted from 
ionizing radiation exposure in service.

The evidentiary record, however, also includes competent 
evidence tending to show that his claimed disability is the 
result of ionizing radiation exposure.  In February 1998, Dr. 
Jonathan Rivkin noted that it was certainly possible the 
veteran's in-service ionizing radiation exposure is connected 
with the development of POEMS syndrome and that it would not 
be unreasonable to assume such a connection between the two.  
In February 1998, Dr. Donald Newman stated that exposure to 
ionizing radiation in service was more than likely the cause 
of the veteran's disability.  In May 1998, Dr. David Subin 
noted that the changes in the veteran's femur were compatible 
with previous radiation exposure many years ago while serving 
in the military in close proximity to atomic bomb testing 
sites.  In March 2002, Dr. Laura Buehning opined that the 
veteran's clinical presentation was very unusual and that a 
contributing factor may be the radiation exposure the veteran 
experienced during service.

The Board attaches significant probative value to the opinion 
of the USH and the subsequent advisory opinion by the USB.  
These opinions were made after review of the claims file and 
considered the veteran's level of ionizing radiation exposure 
as established by DTRA's dose assessment.  Conversely, the 
Board lends no probative value to the medical opinions that 
link or tend to link the claimed disability to ionizing 
radiation exposure.  These opinions were made without review 
of the claims folder and without consideration of the level 
of ionizing radiation exposure.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of an opinion include access to the claims file and the 
thoroughness and detail of the opinion.).  
   
The record contains newspaper and journal articles, research 
studies, and other treatise evidence that discuss, among 
other things, a link between ionizing radiation exposure and 
the onset of certain diseases but that obtaining VA benefits 
for such hinges primarily in accurately assessing the level 
of ionizing radiation exposure and the significance of a 
given level of exposure.  The Board acknowledges that 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  In this 
case, however, the treatise evidence lacks probative value.  
While the information is generally informative and 
persuasive, it does not specifically address whether the 
veteran's assessed dose of ionizing radiation exposure caused 
his claimed disability.

Lastly, service connection may be established by showing that 
the disease was incurred during, or aggravated by, service or 
as result of some event during service. See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (2004).

The service medical records are absent any complaints or 
findings consistent with POEMS syndrome or multiple myeloma.  
The separation examination reports dated in August 1949 and 
April 1952, for example, indicate no clinical abnormalities.  
The veteran acknowledged in several submissions that his 
disorder began in the early 1970s, and the post-service 
medical evidence confirms the claimed disability had its 
onset in the late 1960s or early 1970s, many years after 
service separation.

There is no competent evidence linking the claimed disability 
to in-service asbestos exposure.  In fact, the Board's 
October 2003 remand requested a VA physician review the 
claims folder to consider such things as in-service asbestos 
exposure the possible etiology of the veteran's POEMS 
syndrome with multiple myeloma.  A VA physician in February 
2005 reviewed the claims folder and then opined that the 
claimed disability is less likely as not a result of the 
veteran's active service.  The reviewing physician noted the 
veteran presented with a constellation of symptoms in 1972, 
which suggests the onset of POEMS syndrome approximately 20 
years after service separation.  The Board gives considerable 
probative value to this opinion, as it is consistent with 
substantial evidence of record and was made following review 
of the claims folder.  See Prejean, supra.

The Board is not concluding the veteran was not exposed to 
asbestos during service, but without medical evidence of a 
condition due to that exposure, the claim must be denied.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as endocrinopathy and malignant tumors, 
manifests within one year following service separation, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  There is no medical evidence of 
record dated within the year following service separation 
showing the veteran suffered from any endocrinopathy or 
malignant tumors.  The earliest dated evidence of possible 
endocrinosis is dated in the early 1970s.  For instance, 
gynecomastia was noted in 1973.  Presumptive service 
connection on this basis is therefore unwarranted.

Neither the veteran nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing an opinion or diagnosis.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the 
competent and probative evidence tends to show POEMS syndrome 
with multiple myeloma did not have its onset during active 
service and did not result from disease or injury in service, 
to include from ionizing radiation exposure or asbestos 
exposure, and the veteran did not suffer from endocrinosis or 
a malignant tumor within one year from date of separation.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   


ORDER

Entitlement to service connection for polyneuropathy, 
organomegaly, endocrinopathy, monoclonal gammopathy, and skin 
changes (POEMS syndrome) with multiple myeloma, claimed as 
due to either in-service ionizing radiation exposure or in-
service asbestos exposure, is denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


